ON MOTIONS FOR REHEARING AND CLARIFICATION

PER CURIAM.
On motion for rehearing and clarification we substitute the following for our original opinion, reported at 21 Fla. L. Weekly D1282 (Fla. 1st DCA May 28,1996).
We reverse and remand, with directions that the trial court incorporate the parties’ stipulation that the marital home be sold and partitioned into the final judgment. Rhoden v. Rhoden, 538 So. 2d 1274 (Fla. 1st DCA 1988). In all other respects, we affirm the final judgment of dissolution of marriage without comment.
JOANOS, BENTON and VAN NORTWICK, JJ., concur.